Hallam, J.
(concurring in result).
In my opinion the evidence is sufficient to sustain a finding that the fire was of incendiary origin. I find in the record no evidence of lightning or other natural causes for the fire. The heavy twelve-foot barn doors sliding on rollers were “shut and in good order” at 9 p. m. when the family went to bed. When the fire was discovered, at about 3 a. m., they were open “just so a man could get through.” It does not appear to me that either wind or fire could roll back a twelve-foot sliding door in this manner. This and other circumstances of less importance seem to me to point clearly to incendiary fire.
I concur in the opinion that the evidence is insufficient to make proof beyond a reasonable doubt that defendant committed the crime. The only substantial evidence pointing to defendant as the guilty party is the existence of footprints, showing that some person passed both ways between the barn and defendant’s residence. A paper tracing was made of these footprints. One witness testified that a rubber shoe was found in defendant’s possession which seemed to fit the tracing. The fact is, however, that the shoe to which this witness referred was in possession of the state at the time of the trial but was not produced on the trial. Its nonproduction it seems to me almost compels the inference that it would not fit the tracing, and leaves very little force to the evidence of footprints. *353The evidence of guilt is, in my opinion, much weaker than that in State v. McLarne, 128 Minn. 163, 150 N. W. 787.